Notice of Pre-AIA  or AIA  Status


1.	The present application is being examined under the pre-AIA  first to invent provisions. 


Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 17572490 filed on 01/10/2022.  
Claim 1 is pending in the current application and has been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 08/10/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 103

4.	The following is a quotation of pre-AIA  35 U.S.C. 103 (a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-5, 7-11 rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Bandaru et al. (US Patent Number 8,645,411 B1 - hereinafter Bandaru) in view of Travieso et al. (US Patent Publication 20040168132 A1 - hereinafter Travieso). 

6. 	As per Claim 1, Bandaru teaches:
A method implemented on a computer having at least one processor, storage, and communication platform for localizing a webpage having plurality of elements [BANDARU reads on: Abstract, "A method including receiving a website text item of the website, where the website text item is categorized by a text category and a website element category, identifying, multiple text items of multiple websites relating to multiple businesses in an industry, searching the multiple text items using the website element category to identify multiple comparable text items, parsing the website text item to generate multiple keywords, searching the multiple comparable text items using the multiple keywords to identify a comparable text item, where the comparable text item includes a conversion rate corresponding to a percentage of transactions completed by multiple website visitors accessing the comparable text item, identifying, a modified conversion text item from the multiple comparable text items, where the modified conversion text item has a modified conversion rate that exceeds the conversion rate, generating, a conversion improved website including the modified conversion text item."; Fig. 1, System 100, Network A 106, Server A 110, Network B 125, Server B 126; Fig. 5, Italian Localized Website B 505; Fig. 6C, Japanese Localised Website Portion ZC 632; Fig. 7, Computer System 700, Processor 702, Storage Device 706], comprising the steps of:
with respect to each of the plurality of elements, determining one of one or more categories into which the element is classified [BANDARU reads on: Abstract, as above; Fig. 2, Receive, from User, Website Text Item Belonging to Text Category & Website Element Category STEP 208; Col. 1, line 51- Col. 2, line 1 "In general, in one aspect, the invention relates to a method for managing a website. The method comprises receiving, from a user, a website text item of the website, wherein the website text item is categorized by a text category and a website element category. The method further comprises identifying, using the text category, a plurality of text items of a plurality of websites relating to a plurality of businesses in an industry. The method further comprises searching, using a processor, the plurality of text items using the website element category to identify a plurality of comparable text items. The method further comprises parsing the website text item to generate a plurality of keywords. The method further comprises searching, using the processor, the plurality of comparable text items using the plurality of keywords to identify a comparable text item, wherein the comparable text item comprises a conversion rate corresponding to a percentage of transactions completed by a plurality of website visitors accessing the comparable text item."; Col. 2, lines 10-46 "In general, in one aspect, the invention relates to a system for managing a website relating to an industry. The system comprises a web analytics application executing the on the processor and configured to receive, from a user, a website text item of the website, wherein the website text item is categorized by a text category and a website element category, identify, using the text category, a plurality of text items of a plurality of websites relating to a plurality of businesses in an industry, search, using a processor, the plurality of text items using the website element category to identify a plurality of comparable text items, parse the website text item to generate a plurality of keywords, search, using the processor, the plurality of comparable text items using the plurality of keywords to identify a comparable text item, wherein the comparable text item comprises a conversion rate .. The instructions further comprise functionality to parse the website text item to generate a plurality of keywords."; Col. 4, lines 40-51 "Those skilled in the art will appreciate that website A (103) through website N (105) may be associated with any conceivable industry. Website A (103) through website N (105) may also provide the web analytics application (111) access to operational data related to the business associated with a particular website. Operational data may include headcount, revenues, geographic locations, sales by geographic region, margins, cost of goods sold, and so forth. Website A (103) through website N (105) may transmit data to the web analytics application (111) via network A (106). Those skilled in the art will appreciate that website A (103) through website N (105) may contain other types of data than described above."], ... 
... monitoring the activities of visitors to the webpage directed at the initial localized element [BANDARU reads on: Col. 5, line 25 - Col. 6, line 24 "In one or more embodiments of the invention, the aggregate data engine (112) is configured to obtain data items from websites, obtain traffic rates and conversion rates of those data items, and store the data items, traffic rates, and conversion rates in a data repository. The data items may be any element of a website, such as text, images, sounds, video, hyperlinks, buttons, slideshows, themes, interactive applications, and so forth. A traffic rate indicates the amount of data sent and received by visitors to a website. In other words, a traffic rate may be a number of total website visits by website visitors. .. A conversion rate is the ratio of website visitors who convert casual content views or website visits into desired actions based on subtle or direct requests from marketers, advertisers, and/or content creators. Therefore, a conversion rate equals a number of goal achievements divided by a number of website visits. In other words, the conversion rate may be a percentage of transactions completed by a set of website visitors accessing a text item. .. "], ... 
... based on the monitored activities [BANDARU reads on: Col. 16, line 64 - Col. 17, line 36 "FIG. 5 shows examples of a user website, an Italian localized website, .. FIG. 5 demonstrates the user website A (500), which has a URL A (501) (i.e. "http://www.dealwebsite.net"). The user website A (500) is a website oriented on an English language customer base, and therefore includes text written in the English language. .. The user website A (500) contains a text item A1 (502) (i.e. "Shoes!"), and a submission button with the text "More!", identified by a text item A2 (503). .. In one or more embodiments of the invention, an Italian localized website B (505) is a version of the user website A (500) that has been modified for an Italian audience. ..  The Italian localized website B (505) also has modified text in a localized text item B1 (507), which has been changed to "Scarpe!" (i.e. the Italian translation of "shoes!") from the text "Shoes!" in the text item A1 (502). .. The Italian localized website B (505) also has modified text in a localized text item B2 (508), which has been changed to "Di pi !" (i.e. the Italian translation of "More!") from the text "More!" in the text item A2 (503). These modified text items have better traffic rates, conversion rates, and/or user interface elements for an Italian speaking audience than the text item A1 (502) and text item A2 (503). The result is more traffic, more conversions, and/or a better user experience than the original user website A (500) for Italian speaking users. This may result in more sales for the Italian localized website in the Italian market."]; ... 
Bandaru does not explicitly teach, but Travieso teaches: 
... selecting an initial localization source from a plurality of localization sources to localize the element based on known metrics characterizing the category, replacing the element on the webpage using an initial localized element generated by localizing the element using the initial localization source [TRAVIESO reads on: para 4, "Currently, an organization that wants to translate its web site to another language can choose from several techniques, each having significant drawbacks. One technique involves purchasing machine translation technology. Machine translation is sometimes useful to get a rough idea of the meaning of the content in a web site, but it is far from ideal. For most organizations, this type of translation, although convenient, is not practical because the quality of the translation is simply not good enough to be posted on their web sites." - the quality of the translation is known metrics characterizing the category; para 14, "The preferred embodiments of the present invention are advantageous because of the ease of implementation of the disclosed systems. As discussed below, the present invention allows for the deployment of a corresponding web site in another language with a reduced amount of configuring of the original web site. This reduces the amount of Information Technology (IT) resources that must be consumed by the providers of the original web site and reduces the amount of time necessary for deployment. Also as discussed below, only a single link is required to be deployed on the original web site in order to provide access to the corresponding web site in another language. This is beneficial as it reduces the amount of time and effort that must be expended by the providers of the original web site in order to release the corresponding web site in another language." - the amount of time necessary for deployment is known metrics characterizing the category; para 15, "The present invention is further advantageous because it allows for the use of human translation, thereby producing a high quality translation of the original web site in another language. This is beneficial as it reduces or avoids the use machine translation, which can be of low quality. Additionally, the present invention preserves the formatting of the original web site, including when a translation is of a larger size or length that the original text. This is beneficial as it allows for the preservation of the look and feel of the original web site, thereby allowing users to maintain familiarity with the corresponding web site in another language." - the use of human translation .. producing a high quality translation of the original web site in another language is replacing the element on the webpage using an initial localized element generated by localizing the element using the initial localization source], ... 
... determining an updated localization source for the initial localized element ... and replacing the initial localized element on the webpage with an updated initialized element generated by localizing the element with the updated localization source [TRAVIESO reads on: para 51, "FIG. 15 is an operational flow diagram depicting the synchronization process according to a preferred embodiment of the present invention. The operational flow diagram of FIG. 15 depicts the automated maintenance process of the alternate language web site so as to be maintained in synchronization with the original web site 414."; para 52, "In step 504, the translation server 400 receives a request from a user 416 on a web site 414, the web site 414 having a first web content in a first language such as English. The request, such as an HTTP request or a Simple Mail Transfer Protocol (SMTP) request, calls for a second web content in a second language such as Spanish. The second web content is a human or machine translation in a second language of the first web content. The first language includes any one of English, French, Spanish, German, Portuguese, Italian, Japanese, Chinese, Korean, and Arabic and the second language is different than the first language and includes any one of English, French, Spanish, German, Portuguese, Italian, Japanese, Chinese, Korean, and Arabic."; para 55, "FIG. 6 is an operational flow diagram depicting the serving process of the translation server 400, according to a preferred embodiment of the present invention. The operational flow diagram of FIG. 6 depicts the process of the translation server 400 of providing a web page in a secondary language in response to a user request. Specifically, the operational flow diagram of FIG. 6 provides more detail with regards to steps 508-514 of FIG. 5 above."; para 208, " Most web sites are continuously updated with new information, but maintaining an alternate language web site up to date presents a challenge when using traditional methods. The system of the present invention provides an elegant solution to this problem by providing various methods to maintain an alternate language web site up to date."; para 209, "Automatic maintenance involves automated maintenance of the alternate language web site so as to be maintained in synchronization with the original site with no human intervention or little additional effort. Automatic maintenance is based on a function of the translation server 400. Specifically, the function wherein the translation server 400 automatically schedules a web page for translation by placing it in the WebCATT 408 translation queue (described in more detail above) in the event a translation cannot be found for one or more text segments or linked files in the page. Thus, the act of viewing a never-before translated or a modified page in the alternate language enables the scheduling of the web page for translation."; para 211, "Another way to take leverage the auto-scheduling function of the translation server 400 involves the spider agent 404. In the case of web pages that do not undergo an individual quality assurance review before going into production, the spider agent 404 can be used to crawl a web site, or just portions of a web site, in the alternate language on a regular basis. Crawling the web site in the alternate language is equivalent to a user viewing the site in the alternate language, and thus results in any new or modified pages being placed in the WebCATT 408 translation queue."; para 212, "This technique is ideal for regularly scheduled updates to a web site, which normally happens after hours. For example, if the ABC Widgets web site modifies its sale offerings twice a week, such as on Mondays and Fridays at 12AM, then the spider agent 404 can be scheduled to crawl the relevant parts of the site shortly after (e.g., at 12:30AM) on those days. Around-the-clock translators can then translate the new sale banners so that the alternate language web site is up to date sometime later that morning." - Around-the-clock translators is the updated localization source; para 213, "The spider agent 404 can also be used to regularly (e.g., daily) crawl a web site even when changes are not regularly scheduled. This will guarantee that the alternate language site is in sync with the original language site after every crawl and subsequent translation."; para 214, "Another way to take leverage the auto-scheduling function of the translation server 400 involves user access. Even if no manual quality assurance reviews or scheduled spider agent 404 crawls are performed, the alternate language web site is still automatically maintained up to date over the long term. This is because the first online user that attempts to view a new or modified page in the alternate language will trigger the placement of that page into the WebCATT translation queue. In that case, the online user will see the page in the original language or will see a partially translated page, depending on the amount of new content in the page and the pre-defined customer-specified translation threshold. However, subsequent users that access the page will see the web page in the alternate language after it has been translated."; para 221, "FIG. 15 is an operational flow diagram depicting the synchronization process according to a preferred embodiment of the present invention. The operational flow diagram of FIG. 15 depicts the automated maintenance process of the alternate language web site so as to be maintained in synchronization with the original web site 414."].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Bandaru to incorporate the teachings of Bandaru in the same field of endeavor of managing website content to include selecting an initial localization source from a plurality of localization sources to localize the element based on known metrics characterizing the category, replacing the element on the webpage using an initial localized element generated by localizing the element using the initial localization source, determining an updated localization source for the initial localized element ... and replacing the initial localized element on the webpage with an updated initialized element generated by localizing the element with the updated localization source. The motivation for doing this would have been to improve the website management of Bandaru by efficiently localizing the website. See Travieso, Abstract, "A system, method and computer readable medium for synchronizing web content is disclosed. The method includes retrieving a first web content in a first language from a web site, the first web content corresponding to a second web content wherein the second web content is a translation in a second language of the first web content.".

7.	As per Claim 2, Bandaru in view of Travieso teaches:
The method of claim 1 [as above, Claim 1], wherein
Bandaru further teaches:
each of the one or more categories comprises at least one piece of content; and each piece of content in each category comprises one or more content elements [BANDARU reads on: Col. 4, lines 40-51, as above, Claim 1 - industry is category; operational data is content; revenues is element].

8.	As per Claim 3, Bandaru in view of Travieso teaches:
The method of claim 2, wherein content in the one or more categories [as above, Claim 2] includes at least one of:
Bandaru further teaches:
an article on a certain topic; 
textual information about a product, wherein the textual information includes at least one of a product description [BANDARU reads on: Col. 11, lines 51-54 "In STEP 210, an industry of a business relating to the website (i.e. the user website) is identified. The industry may be, for example, "flowers" if the website relates to a flower business."; Col. 12, lines 54-58 "In this case, the inclusion of the keyword "flower" may have resulted in the extra 10% of conversion rate (i.e. 50% versus 40%), as the term "flower" may be viewed by website visitors as a more descriptive and meaningful term than "goods"."], a listing price, and a detailed specification of the product; and 
pictorial information.

9.	As per Claim 4, Bandaru in view of Travieso teaches:
The method of claim 1, wherein the plurality of localization sources [as above, Claim 1] comprise at least one of:
Bandaru does not explicitly teach, but Travieso further teaches:
a copy editing, a professional translation, a crowd translation, a human-edited machine translation, and a machine translation [TRAVIESO reads on: paras 4, 15, as above, Claim 1 - machine translation, human translation].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Bandaru in view of Travieso to incorporate the further teachings of Travieso in the same field of endeavor of managing website content to include a copy editing, a professional translation, a crowd translation, a human-edited machine translation, and a machine translation. The motivation for doing this would have been to improve the website management of Bandaru in view of Travieso by efficiently localizing the website. 

10.	As per Claim 5, Bandaru in view of Travieso teaches:
The method of claim 1, wherein the step of selecting [as above, Claim 1] comprises:
Bandaru further teaches:
estimating an initial value for the element in the category using the known metrics characterizing the category [BANDARU reads on: Col. 11, line 63-Col. 12, line 9 "In STEP 212, the website text item is parsed to generate keywords. Parsing the website text item may include extracting every word that is an element of the website text item, organizing these words according to frequency, and generating keywords corresponding to the words that have been extracted. The keywords for the website text item "learn more about my product" may include "learn", "more", "about", "my", and "product". Keywords may be assigned weights according to their importance to the function of the website text item. In one embodiment of the invention, keywords that are commonly used to connect different parts of a sentence (e.g. "about") may be assigned a weight that is less than the weight assigned to a keyword that is considered a verb or a noun ("website")."]; and
Bandaru does not explicitly teach, but Travieso further teaches:
determining the initial localization source for the category based on the initial value and costs associated with the respective plurality of localization sources [TRAVIESO reads on: para 78, "The components of the present invention can be deployed in dedicated or shared server environments. In a shared environment multiple customer web sites share the same hardware. In a typical scenario, multiple translation servers 400 are installed in the same web server 402, which connects to a database server containing the database 406 of translated data. A single WebCATT 408 software installation may is also shared by multiple customers. This setup is cost efficient and can be used for small and medium size sites with low-to-moderate web site traffic."; para 79, "In a dedicated environment all hardware is dedicated to one customer web site 414. This is necessary for large organizations with heavy web site traffic and large amounts of text to be translated. In this case, either a single web server 402 or a cluster of web servers is dedicated to the customer. The database server is also normally dedicated to the customer. Dedicated servers assure guaranteed bandwidth for the customer and simplify keeping track of bandwidth usage for management and billing purposes."].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Bandaru in view of Travieso to incorporate the further teachings of Travieso in the same field of endeavor of managing website content to include determining the initial localization source for the category based on the initial value and costs associated with the respective plurality of localization sources. The motivation for doing this would have been to improve the website management of Bandaru in view of Travieso by efficiently localizing the website. 

11.	As per Claim 7, Bandaru teaches:
Machine readable and non-transitory medium having information recorded thereon for localizing a webpage having plurality of elements, wherein the information, when read by the machine [BANDARU reads on: Abstract, Figs. 1, 5, 6, 7, as above, Claim 1; Col. 22, lines 21-27 "Further, software instructions in the form of computer readable program code to perform embodiments of the invention may be stored, temporarily or permanently, on a non-transitory computer readable storage medium, such as a compact disc (CD), a diskette, a tape, memory, or any other non-transitory computer readable storage device."], causes the machine to perform the following steps:
The remainder of the claim rejected under the same rationale as Claim 1 above.

12.	As per Claim 8, Bandaru in view of Travieso teaches:
The medium of claim 7 [as above], wherein
The remainder of the claim rejected under the same rationale as Claim 2 above.

13.	As per Claim 9, Bandaru in view of Travieso teaches:
The medium of claim 8 [as above], wherein 
The remainder of the claim rejected under the same rationale as Claim 3 above.

14.	As per Claim 10, Bandaru in view of Travieso teaches:
The medium of claim 7 [as above], wherein 
The remainder of the claim rejected under the same rationale as Claim 4 above.

15.	As per Claim 11, Bandaru in view of Travieso teaches:
The medium of claim 7 [as above], wherein 
The remainder of the claim rejected under the same rationale as Claim 5 above.

16.	Claims 6 and 12 rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Bandaru in view of Travieso in further view of Cheng et al. (US Patent Publication 20110191458 A1 - hereinafter Cheng). 

17.	As per Claim 6, Bandaru in view of Travieso teaches:
The method of claim 5, wherein the step of determining the updated localization source [as above, Claim 1] comprises:
Bandaru in view of Travieso does not explicitly teach, but Cheng teaches:
updating the initial value of the initial localized element based on one or more measures computed based on the monitored activities to generate an updated value; and selecting the updated localization source for the initial localized element based on the updated value when a certain criterion is met [CHENG reads on: para 47, "In block 578, the automatic detection of a resource change of the provider data source is performed and then flow passes to decision block 580. In block 580, it is determined whether there has been a change in the source content. If no change is detected, the flow then passes back to decision block 576 to repeat the sequence at the next scheduled time period. If, however, a change is detected, the flow passes from decision block 580 to block 582. In block 582, the project actions are executed to appropriately transfer the resource, either directly, translated, or localized, from the source to the subscriber." - it is determined whether there has been a change in the source content is one or more measures computed based on the monitored activities; If .. a change is detected is when a certain criterion is met].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Bandaru in view of Travieso to incorporate the teachings of Cheng in the same field of endeavor of managing website content to include updating the initial value of the initial localized element based on one or more measures computed based on the monitored activities to generate an updated value; and selecting the updated localization source for the initial localized element based on the updated value when a certain criterion is met. The motivation for doing this would have been to improve the website management of Bandaru in view of Travieso by efficiently localizing the website. See Cheng, paragraph 3, "This invention directs itself to a system for managing the resources defined as code, content and graphics, of multiple interrelated and multilingual web sites. Further, this invention directs itself to a method for automatically updating the resources of web sites identified as subscribers responsive to changes in a resource on one or more source or provider sites.".

18.	As per Claim 12, Bandaru in view of Travieso teaches:
The medium of claim 11 [as above], wherein 
The remainder of the claim rejected under the same rationale as Claim 6 above.



Conclusion

19.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Canu et al. (US Patent Publication 20090299726 A1) describes a system and method for localizing a software product.
Yu (US Patent Publication 20040205118 A1) describes a system and method for localization of an electronic document sent to a user across a network.
Travieso et al. (US Patent Publication 20100169764 A1, 20040167768 A1 and 20040167784 A1) describes a system and method for providing translated web content.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623